Case 1:20-cv-14851-NLH-AMD Document 35 Filed 11/14/20 Page 1 of 3 PageID: 799



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


    ACTEON, INC.,                         1:20-cv-14851-NLH-AMD

                    Plaintiff,            MEMORANDUM OPINION & ORDER

          v.

    JOSEPH B. HARMS,

                   Defendant.


APPEARANCES:

JORDAN ELLIOT PACE
CHARLES J. FALLETTA
SILLS CUMMIS EPSTEIN & GROSS, PC
THE LEGAL CENTER
ONE RIVERFRONT PLAZA
NEWARK, NJ 07102-540

      On behalf of Plaintiff

JAMES S. RICHTER
MIDLIGE RICHTER LLC
645 MARTINSVILLE ROAD
BASKING RIDGE, NJ 07920

AVIVA GRUMET-MORRIS
KARA E. COOPER
WINSTON & STRAWN LLP
35 W. WACKER DRIVE
CHICAGO, IL 60618

      On behalf of Defendant

HILLMAN, District Judge

      WHEREAS, this matter concerns claims by Plaintiff Acteon,

Inc. against its former employee, Defendant Joseph B. Harms, for

breach of their agreements and trade secret violations when
Case 1:20-cv-14851-NLH-AMD Document 35 Filed 11/14/20 Page 2 of 3 PageID: 800



Harms began working for a competitor in the dental imaging

industry; and

      WHEREAS, in consideration of Acteon’s Motion for

Preliminary Injunction to enforce the non-competition provision

in their contract and to prevent the disclosure of confidential

and trade secret information to its competitor, on November 6,

2020, the Court entered the following Order in accordance with

the reasoning expressed in the Court’s Opinion:

           ORDERED that Defendant Joseph B. Harms be, and
      hereby is, enjoined from his employment at 3Disc,
      and any other entity with a “competitive product” as
      defined by the parties’ separation agreement, in the
      United States for the remaining duration of the one-
      year non-competition period; and it is further

           ORDERED that Defendant Joseph B. Harms be, and
      hereby is, enjoined from disclosing confidential
      information and trade secrets of Plaintiff Acteon,
      Inc.

(Docket No. 26); and

      WHEREAS, on November 10, 2020, Harms filed a letter

seeking clarification of this Order regarding whether he

is permitted to perform this non-United States work while

physically located the United States (Docket No. 27), a

position that Acteon objects to (Docket No. 28),

including pointing out that the Court’s Order encompassed

its trade secret violation claims, which are not limited

to a specific geographical area, in addition to their

claim for breach of the non-compete agreement; and

                                      2
Case 1:20-cv-14851-NLH-AMD Document 35 Filed 11/14/20 Page 3 of 3 PageID: 801



      WHEREAS, the Court has considered the parties’

arguments on the issue;

      THEREFORE,

      IT IS on this      13th     day of     November       , 2020

      ORDERED that the Court clarifies its November 6, 2020

Opinion and Order as follows:

           ORDERED that Defendant Joseph B. Harms be, and
      hereby is, enjoined from his employment at 3Disc,
      and any other entity with a “competitive product” as
      defined by the parties’ separation agreement, in the
      United States for the remaining duration of the one-
      year non-competition period; and it is further

           ORDERED that Defendant Joseph B. Harms may be
      physically located in the United States while he
      performs his job duties for non-United States
      entities and customers; and it is further

           ORDERED that Defendant Joseph B. Harms be, and
      hereby is, enjoined from disclosing confidential
      information and trade secrets of Plaintiff Acteon,
      Inc. anywhere in the world.


.



                                              s/ Noel L. Hillman
At Camden, New Jersey                      NOEL L. HILLMAN, U.S.D.J.




                                      3
